—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered as a judgment on March 10, 1999, which granted the motion of respondent law firm Herman & Kramer (H&K) for summary judgment on its claim for legal services in the amount of $15,900, and denied the cross motion of appellant successor attorney Blau to set aside H&K’s payment of $2,000 to an expert witness as excessive, unanimously affirmed, with costs.
The IAS Court properly granted H&K’s motion for summary judgment. H&K, having been discharged by plaintiff Valerie Cushion “without cause” and before the completion of its services, was entitled to recover the fair and reasonable value of those services rendered by it prior to termination (see, Teichner v W & J Holsteins, 64 NY2d 977, 979). Moreover, the court correctly held that the November 13, 1997 letter of appellant successor attorney Blau to H&K constituted a binding acknowledgment of H&K’s $15,900 lien on Cushion’s case. Finally, the *127$2,000 fee paid to Dr. Kaye, an expert witness in plaintiffs medical malpractice case, was not excessive. Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.